Case 3:21-cv-00634-FLW-LHG Document 84 Filed 06/08/21 Page 1 of 1 PageID: 6000




 James W. Boyan III
 Partner
 Direct: (201) 270-4935
 jboyan@pashmanstein.com

                                             June 8, 2021

 VIA ECF
 The Honorable Freda L. Wolfson
 Chief United States District Judge
 Fisher Fed. Bldg. & U.S. Courthouse
 402 East State Street
 Trenton, New Jersey 08608

         Re:      Sanofi-Aventis U.S. LLC v. Becerra et. al., No. 3:21-cv-634-FLW-LHG

 Dear Judge Wolfson:

      Proposed Intervenors, American Hospital Association, 340B Health,
 America’s Essential Hospitals, Association of American Medical Colleges, National
 Association of Children’s Hospitals d/b/a the Children’s Hospital Association, and
 American Society of Health-System Pharmacists (collectively, the Associations)
 would like to respectfully request this Court to withdraw their motion to intervene,
 Docket Entry No. 39. At a later date, prior to the date that Defendants’ dispositive
 motion is due, the Associations intend to file a motion with this Court to file an
 amicus brief in support of Defendants.

                                                 Respectfully submitted,

                                                 /s James W. Boyan III
                                                 JAMES W. BOYAN III

 cc:     The Honorable Lois Goodman and All Counsel of Record




  Court Plaza South           Phone: 201.488.8200
  21 Main Street, Suite 200   Fax: 201.488.5556
  Hackensack, NJ 07601        www.pashmanstein.com
